DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 8, and 15, Applicant argues that Crofton, Devos and Gross fail to disclose: “make a determination that the fragmented user data is associated with a conversation, wherein the conversation comprises: a plurality of electronic mail communications, and a plurality of users that send or receive the plurality of electronic mail communications of the conversation”.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Crofton in view of DeVos and Gross discloses the above limitations. Examiner interprets from Devos: 
make a determination that the user data is associated with a conversation, wherein the conversation comprises:
a plurality of electronic mail communications ([0025] manage and maintain a plurality of email messages for a plurality of system users), and
a plurality of users that send or receive the plurality of electronic mail communications of the conversation ([0028] . Each folder may contain one or more email messages. Each mail folder may be associated with a specific user, while in another embodiment one or more folder may be owned by or otherwise associated with a single user).
	From this example, it is clear the system of DeVos backs up a plurality of email messages within a mail server. As each mail folder contains a plurality of email messages, each mail folder may be associated with a single user. With multiple mail folders containing multiple email messages, multiple users are associated to the plurality of mail of folders. This allows the email server to determine which users are associated with the plurality of email messages contained in each folder. Given the above, the examiner maintains the rejection in view of Crofton, DeVos and Gross.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton (U.S Pub # 20170329677) in view of DeVos (U.S Pub # 20070113035) and in further view of Gross (U.S Pub # 20080133487).
	With regards to claim 1, Crofton discloses a system for providing backup services for limited-access user data, comprising: 
persistent storage for storing a conversation specific user data backup ([0065] request from client device to store user data to cloud storage providers); and 
a manager programmed to: 
identify a backup generation event for the limited-access user data based on a protection policy ([0087, 0136] monitor file activity to determine when to synchronize. [0088] synchronization of user data may include an authentication procedure to limit access to only authenticated users) ([0056] policy engine for deciding what and how to back up or synchronize files); 
in response to identifying the backup generation event: 
obtain fragmented user data from an application that gates access to the limited-access user data ([0041] aggregation provider that acts as an intermediary between client device and cloud storage providers. [0134] obtain data fragments from aggregation provider to the cloud provider for synchronization); 
obtain organizational metadata associated with the fragmented user data from the application ([0134, 0136] metadata mapping table for synchronization);  
make a determination that the fragmented user data is associated with a conversation ([0083] files may be recently sent or received emails); 
the fragmented user data ([0134] fragment data).
Crofton does not disclose however DeVos discloses:
make a determination that the user data is associated with a conversation, wherein the conversation comprises:
a plurality of electronic mail communications ([0025] manage and maintain a plurality of email messages for a plurality of system users), and
a plurality of users that send or receive the plurality of electronic mail communications of the conversation ([0028] each mail folder may be associated with a specific user, while in another embodiment one or more folder may be owned by or otherwise associated with a single user);
in response to making the determination: 
obtain conversation metadata associated with the fragmented user data from the application ([0059] email message metadata); and 
generate the conversation specific user data backup using the ([0061] backup application may be operable to record emails): 
organizational metadata (Fig. 8 [0061] general metadata), 
conversation metadata ([0061] email metadata). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Gross discloses:
wherein the conversation metadata comprises a conversation identifier associated with a conversation ([0086] emails have a change ID that is generated based on their characteristics or attributes) and a conversation index specifying users and an order of electronic mail communication associated with conversation ([0052] index where emails can be automatically sorted and ordered according to date/time received).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton and Devos by the system of Gross to sort emails in storage based on time received.
	One of ordinary skill in the art would have been motivated to make this modification in order to generate one or more indexes corresponding to the search target types (Gross [0011]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Crofton does not disclose however DeVos discloses:
wherein the conversation metadata specifies a relationship between a first electronic mail communication of the plurality of electronic mail communications and a second electronic mail communication of the plurality of electronic mail communications ([0061] messages in the same folder).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
	With regards to claim 3, Crofton does not disclose however DeVos discloses:
wherein the relationship is an occurrence in time with respect to the first electronic mail communication and the second electronic mail communication ([0061] times of email messages).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
	With regards to claim 4, Crofton does not disclose however DeVos discloses:
wherein the fragmented user data comprises the first electronic mail communication or the second electronic mail communication (Fig. 8 [0061] email messages).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
	With regards to claim 5, Crofton further discloses:
adding the fragmented user data to the conversation specific user data backup ([0136] transmit metadata of the modified file to a synchronization client).
Crofton does not disclose however DeVos discloses:
adding information indicative of the relationship to the conversation specific user data backup ([0061] backup application operable to record metadata associated with the email messages).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
	With regards to claim 6, Crofton does not disclose however DeVos discloses:
adding second information reflecting a characteristic of the fragmented user data based on the organizational metadata ([0060] add information about attachments that each email message may contain).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Crofton by the backup system of DeVos to store a users email messages.
	One of ordinary skill in the art would have been motivated to make this modification in order to frequently copy or back up email messages to a backup storage to prevent loss or corruption of data (DeVos [0006]).
	Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
	With regards to claim 7, Crofton further discloses:
	wherein the fragmented user data can only be obtained by the manager using the application ([0066] aggregation provider uses an authentication engine to identify and authenticate client devices).
	Claim 14 corresponds to claim 7 and is rejected accordingly.
Conclusion

                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166